Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and that all subsequent amendments to this statement on Schedule 13G may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. Dated: February 19, 2014 ACK ASSET MANAGEMENT LLC By:/s/ Kenneth Cooper Name:Kenneth Cooper Title:Authorized Person /s/ John Reilly JOHN REILLY /s/ Richard Meisenberg RICHARD MEISENBERG
